Citation Nr: 0731822	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. §§ 1805, 1821 for a 
child born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the biological child of a veteran whose 
active military service extended from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Denver, Colorado.  The appellant resides in North Carolina.

In November 2006, a hearing was held before Mark W. 
Greenstreet  who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran is the biologic father of the appellant.

2.  The veteran had active military service in the Republic 
of Vietnam during the requisite period of time.

3.  The medical evidence of record shows that the appellant 
does not have spina bifida.


CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran with spina bifida 
have not been met. 38 U.S.C.A. §§ 1805, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.814 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The requirements of the VA's duty to notify the claimant were 
met in this case.  The RO informed the veteran and the 
appellant in a November 2002 VCAA letter about the 
information and evidence that was necessary to substantiate 
his claim for benefits.  In addition, the letter informed the 
appellant about the information and evidence that VA would 
seek to provide including obtaining any evidence of records 
held by a Federal agency or department.  The letter also 
informed the veteran that VA would make reasonable efforts to 
assist him in obtaining such things as medical records, 
employment records or records from other Federal agencies.

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Thus, the RO's November 
2002, advised the appellant veteran of the foregoing elements 
of the notice requirements.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006). Accordingly, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant's medical records have 
been obtained and VA has obtained a medical opinion.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The appellant, the veteran's son, contends that the veteran 
was exposed to Agent Orange during active service in Vietnam 
and this caused him to develop spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran. 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel. 38 U.S.C.A. § 
7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. 38 C.F.R. § 3.814(c)(1).

The veteran's discharge papers, DD 214, reveal that he served 
on active duty in the Army rom October 1966 to October 1969.  
This record further confirms that the veteran served in the 
Republic of Vietnam during his period of active service.  
Accordingly, the veteran is a "Vietnam veteran" within the 
meaning of the controlling law and regulations.  A copy of 
the appellant's birth certificate is of record and confirms 
that he is the biological son of the veteran.  The key 
difficulty with the appellant's claim is the lack of a 
diagnosis of spina bifida within the meaning of the 
controlling law, regulations, and precedent opinion.  

Almost two volumes of the appellant's private medical records 
have been obtained.  Most of these records are from Dr. Bell 
who is the appellant's treating neurologist.  A September 
2002 letter from the physician stated that the appellant was 
diagnosed prenatally with hydrocephalus and that at birth the 
appellant was identified having a "small vertex and 
encephalocele."  A January 1987 private hospital report 
reveals that at birth the appellant had an "occipital 
encephalocele and congenital hydrocephalus."  Review of all 
of the medical records related to actual diagnosis and 
treatment of the appellant's condition, including:  hospital 
records, surgical reports, radiology imaging reports, and 
consultation reports from consulting physicians, reveals 
consistent diagnoses of occipital encephalocele and 
congenital hydrocephalus.  

In a January 2003 letter, Dr. Bell provided a summary of the 
appellant's condition indicating that he was born with an 
encephalocele which required surgical repair and that the 
appellant subsequently developed hydrocephalus.  The 
physician indicated that an "encephalocele is a form of 
neural tube defect."  In an April 2003 letter, Dr. Bell 
changed his description of the appellant disability to state 
that "an encephalocele is a form of spina bifida / neural 
tube defect."  In a February 2004 letter, the physician 
again changed his description of the appellant's condition to 
state that the April was "born with spina bifida."  In an 
October 2006 letter, Dr. Bell stated that the appellant was 
"born an encephalocele as well as substantial hydrocephalus.  
This is a form of spina bifida."  

Because of Dr. Bell's changing description of the nature and 
diagnosis of the appellant's disability, the Board obtained 
an expert medical opinion in July 2007.  A neurologist 
reviewed all of the evidence of record and indicated that the 
appellant's diagnoses were congenital hydrocephalus and 
occipital encephalocele with resulting complications such as 
seizures and congenitive dysfunction.  The physician further 
indicated that spina bifida was a neural tube defect within 
the spinal cord itself while an encephalocele is a neural 
tube but not traditionally defined as being spina bifida.  
Furthermore, the neurologist indicated the Dr. Bell stated 
that the appellant had a form of spina bifida, but did not 
specify the exact diagnosis of the type of spina bifida 
involved.  

In September 2007, Dr. Bell submitted yet another letter.  
This letter stated that an "encephalocele is a neural tube 
defect just like spina bifida, but occurs on the head and not 
on the spine.  In my opinion, this patient qualifies or 
consideration by the Department of Veterans Affairs for 
benefits, given the fact that an encephalocele is a neural 
tube defect."

The Board is sympathetic to the appellant's claim, and 
acknowledges that he is disabled as a result of an occipital 
encephalocele.  However, the Board is bound by the applicable 
laws and regulations, which mandate that a child's disability 
be spina bifida.  VAOPGCPREC 5-99 specifically defines the 
disability in question as being spina bifida, other than 
spina bifida occulta, and that for purposes of the award of 
benefits the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele.  
The preponderance of the evidence of record does not reveal 
that the appellant has the disability of spina bifida.  
Rather, the record clearly establishes that the appellant has 
an occipital encephalocele.  This is not spina bifida and, as 
such, the appellant's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to benefits under 38 U.S.C. § 1805 as a child of 
a Vietnam veteran born with spina bifida is denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


